 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 1 of 11 Page ID #:111



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5

 6   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11     Liability Company,                     )
                                              )   Judge:       Hon. David O. Carter
12                   Plaintiff,               )
                                              )   PLAINTIFF LITTLE ORBIT LLC’S
13
              vs.                             )   ANSWER TO DESCENDENT STUDIOS
14                                            )   INC.’S COUNTERCLAIM
       DESCENDENT STUDIOS INC., a Texas )
15     corporation, and ERIC PETERSON, an     )   DEMAND FOR JURY TRIAL
16     individual,                            )
                                              )
17                   Defendants.              )
                                              )
18
       ___________________________________ )
19                                            )
       DESCENDENT STUDIOS INC., a Texas )
20     corporation,                           )
21                                            )
                     Counterclaimant,         )
22                                            )
              vs.                             )
23
                                              )
24     LITTLE ORBIT LLC, a California Limited )
       Liability Company,                     )
25                                            )
26                   Counter Defendant.       )
                                              )
27     ___________________________________ )
28
                                                  1
                                                                    ANSWER TO COUNTERCLAIM
                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 2 of 11 Page ID #:112



 1             Plaintiff/Counter-Defendant Little Orbit LLC (“Little Orbit”), by and through its
 2   undersigned counsel, hereby submits its answers and defenses to the Counterclaim of
 3   Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”) as follows:
 4                                    PARTIES AND JURISDICTION
 5             1.    Admitted.
 6             2.    Admitted.
 7             3.    Plaintiff avers that its members are all residents of California and admits that
 8   diversity jurisdiction exists.
 9             4.    Admitted.
10             5.    Admitted.
11             6.    Admitted.
12

13                                 COUNT I: BREACH OF CONTRACT
14             7.    Little Orbit repeats and re-alleges Paragraphs 1 through 6 above as if fully set forth
15   herein.
16             8.    Admitted.
17             9.    Denied. Little Orbit performed all, or substantially all, of the signiﬁcant things that
18   the Development Agreement and the Terms Sheet required Little Orbit to perform, except those
19   things Little Orbit was excused from performing due to Descendent Studios’ breach of the
20   Development Agreement and Terms Sheet. Little Orbit further alleges as follows:
21                   (A)    Little Orbit hired 47 studios on retainer to perform PR and marketing services
22             between May 2018 and June 2019 including 3 full days of E3 meetings during June 2018
23             with potential distributors and press with total 47 studios invoices of more than $66,000
24             and more fees from the ESA for E3 booth space;
25                   (B)    Little Orbit required Descendent to deliver what was agreed upon in the
26             Development Agreement, the Game Design Document, the Gamestorm specifications, and
27             the Terms Sheet, and only minor additional items were requested based on playtesting and
28             defects, a common occurrence in game development;
                                                        2
                                                                            ANSWER TO COUNTERCLAIM
                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 3 of 11 Page ID #:113



 1              (C)    Descendent proposed and was paid for 2 milestones for the Gamestorm
 2       project which included the scope for the additional API that included many different
 3       features such as Authentication, Build environments, Store purchases, Entitlements, and
 4       Game state. Descendent and its contractors were given several months to complete this
 5       project but failed to produce any meaningful Gamestorm deliverables forcing Little Orbit
 6       to take over development at its own additional expense to help Descendent finish the game.
 7       From October 2018 through February 2019, Little Orbit delivered several different features
 8       for the API, but Descendent lacked staff to complete the integration into the game forcing
 9       Little Orbit to add further resources to do the in-game integration itself;
10              (D)    Little Orbit’s relationship with Torus is immaterial to Descendent and its
11       claims. From March 2018 through July 2018, Torus missed significant milestones on a
12       different project for Little Orbit, and when Little Orbit withheld milestone payments related
13       thereto, Torus voluntarily stopped work on the Descent project. Little Orbit’s relationship
14       with Boombox is immaterial to Descendent and its claims. Boombox remains on good
15       terms with Little Orbit and awaits the opportunity to continue the project. Boombox only
16       stopped working after Descendent refused to allow anyone into the source code repository
17       in mid-February 2019;
18              (E)    Little Orbit has made all contractual payments to CGBott, Glass Egg, and
19       other project vendors. In any event, no payment delays, if any occurred, inhibited
20       Descendent from performing its duties;
21              (F)    The Development Agreement required Descendent to produce console
22       versions of the game, and First Party manufacturers like Microsoft and Sony required the
23       upgrade to Unreal from v. 4.18 to v. 4.19 in order to submit for approval;
24              (G)    Descendent initiated the change in their own user interface (“UI”) to deviate
25       significantly from what was agreed in the Game Design Document without consulting
26       Little Orbit for approval. This “modernization” change was announced and previewed to
27       Descendent’s Bright Locker backers in February 2018. This new version of the UI violated
28       industry standards and was significantly worse than the agreed upon and previously
                                                    3
                                                                       ANSWER TO COUNTERCLAIM
                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 4 of 11 Page ID #:114



 1          implemented UI. Descendent lacked the staff to properly implement a reasonably usable,
 2          industry standard UI and, in November 2018, Little Orbit was forced to take over
 3          development of the UI at their own expense both through internal and contracted resources
 4          to help Descendent finish the game;
 5                 (H)    Little Orbit requested and obtained Descendent’s enthusiastic support for
 6          adding the Nintendo Switch because the addition of a new console would generate more in
 7          royalties for Descendent;
 8                 (I)    All project expenses were properly documented;
 9                 (J)    Little Orbit shared all presales data that it obtained, but due to the
10          continuously delayed product launch, all presales were ultimately canceled or refunded.
11          10.    Admitted that the parties agreed to new requirements which led to the parties
12   executing a Terms Sheet Addendum in November of 2018. Except as so admitted the allegations
13   are denied. Little Orbit further alleges the Terms Sheet was to provide additional consideration to
14   Little Orbit in exchange for the significant amount of additional investment that had already been
15   paid to Descendent and to compensate for anticipated further investment from Little Orbit to
16   complete the game. This consideration included the critical transfer of the Interplay license for
17   the Descent trademark, so that Little Orbit could ensure good standing with Interplay and avoid
18   any potential licensing issue that might block the release of the game.
19          11.    Denied. Little Orbit performed all, or substantially all, of the signiﬁcant things that
20   the Development Agreement and the Terms Sheet required Little Orbit to perform, except those
21   things Little Orbit was excused from performing due to Descendent Studios’ breach of the
22   Development Agreement and Term Sheet. Little Orbit further alleges that the Terms Sheet
23   expressly provided as follows:
24          Little Orbit agrees to continue funding Descendent's $60,000 monthly payroll in return for
25          services and deliverables by Descendent in connection with the Game until December 31,
26          2019, so long as such services and deliverables from Descendent are provided in a timely
27          manner and provided Descendent does not materially breach its obligations in providing
28          such services and deliverables. [emphasis added]
                                                      4
                                                                          ANSWER TO COUNTERCLAIM
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 5 of 11 Page ID #:115



 1   As made clear by the foregoing, the Terms Sheet was not simply a one-way obligation on the part
 2   of Little Orbit but expressly made Little Orbit’s payment obligations contingent upon Descendent
 3   providing “services and deliverables” in a “timely manner.” After agreeing to the Terms Sheet,
 4   Descendent made express commitments as to timely delivery but failed to comply with its
 5   obligations. For example, Descendent agreed to provide agreed upon deliverables on December
 6   15, 2018 and then again on January 25, 2019. Neither deliverable met the agreed upon scope
 7   violating Descendent’s obligation to deliver in a timely manner and creating a breach in its
 8   obligations under the Terms Sheet. Put simply, contrary to Descendent’s claim of breach, all
 9   funding required under the Terms Sheet was subject to Descendent complying with its material
10   obligations, which it failed to do.
11          12.    Denied. Little Orbit performed all, or substantially all, of the signiﬁcant things that
12   the Development Agreement and the Terms Sheet required Little Orbit to perform, except those
13   things Little Orbit was excused from performing due to Descendent Studios’ breach of the
14   Development Agreement and Terms Sheet. Little Orbit further alleges the Terms Sheet expressly
15   provided as follows:
16          Little Orbit agrees to continue funding Descendent's $60,000 monthly payroll in return for
17          services and deliverables by Descendent in connection with the Game until December 31,
18          2019, so long as such services and deliverables from Descendent are provided in a timely
19          manner and provided Descendent does not materially breach its obligations in providing
20          such services and deliverables. [emphasis added]
21   As made clear by the foregoing, the Terms Sheet was not simply a one-way obligation on the part
22   of Little Orbit but expressly made Little Orbit’s payment obligations contingent upon Descendent
23   providing “services and deliverables” in a “timely manner.” After agreeing to the Terms Sheet,
24   Descendent made express commitments as to timely delivery but failed to comply with its
25   obligations. For example, Descendent agreed to provide agreed upon deliverables on December
26   15, 2018 and then again on January 25, 2019. Neither deliverable met the agreed upon scope
27   violating Descendent’s obligation to deliver in a timely manner and creating a breach in its
28   obligations under the Terms Sheet. Put simply, contrary to Descendent’s claim of breach, all
                                                      5
                                                                          ANSWER TO COUNTERCLAIM
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 6 of 11 Page ID #:116



 1   funding required under the Terms Sheet was subject to Descendent complying with its material
 2   obligations, which it failed to do.
 3          13.    Denied. Little Orbit performed all, or substantially all, of the signiﬁcant things that
 4   the Development Agreement and the Terms Sheet required Little Orbit to perform, except those
 5   things Little Orbit was excused from performing due to Descendent Studios’ breach of the
 6   Development Agreement and Terms Sheet. Little Orbit further alleges that after Descendent
 7   failed to deliver the completed Single Player game on January 25, 2019, Little Orbit made a partial
 8   payment towards Descendent’s February 2019 invoice, in the hope withholding part of the
 9   payment would incentivize Descendent to step it up and deliver the agreed upon milestones
10   (withholding payments is a common industry mechanism to provide a late developer incentive to
11   deliver agreed upon milestones). Rather than recognize and take responsibility for its failings,
12   and despite more than 9 months of goodwill and diligent effort from Little Orbit to help
13   Descendent complete the Game and the significant investment from Little Orbit of more than
14   double what was originally agreed, Descendent chose to immediately claim Little Orbit was in
15   breach only a single day after receiving the reduced payment. Little Orbit had never resorted to
16   such extreme measures during the entire time Descendent failed to perform their duties. In an
17   effort to salvage the failing project, Little Orbit subsequently cured the alleged breach on February
18   5, 2019, by paying an additional $20,000 of payroll to cover the cost of Descendent’s staff through
19   mid-February. Notwithstanding that payment, Descendent still failed to comply with its
20   obligations and commitments leaving Little Orbit no choice but to terminate the Agreement. Little
21   Orbit has received no net revenue from the sale of Descent. All presales were canceled and
22   refunded to players after Descendent failed to cure their breach by the end of February 2019. No
23   royalties were required.
24          14.    Denied. Little Orbit performed all, or substantially all, of the signiﬁcant things that
25   the Development Agreement and the Terms Sheet required Little Orbit to perform, except those
26   things Little Orbit was excused from performing due to Descendent Studios’ breach of the
27   Development Agreement and Terms Sheet. Little Orbit further alleges that Descendent’s breach
28   of contract and subsequent refusal to agree to allow Little Orbit to complete and release the game
                                                       6
                                                                          ANSWER TO COUNTERCLAIM
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 7 of 11 Page ID #:117



 1   has prevented Little Orbit from recouping the 2 million dollars it has spent to date on the project,
 2   and cost Little Orbit significantly more in anticipated profits that would have been earned had
 3   Descendent fulfilled its contractual obligations during the original agreed timeline or at any time
 4   during the 9 months of extended timeline granted by Little Orbit. Those reasonably anticipated
 5   lost profits are estimated to be in excess of $5,000,000.
 6             15.   Denied. Descendent initiated all material changes to the scope including but not
 7   limited to the change in UI and the additional Gamestorm API requirements. Furthermore,
 8   Descendent’s Peterson agreed that all requirements for the Single Player game were not dependent
 9   on the API, and that Descendent would deliver the completed Single Player game with all agreed
10   upon scope by January 25, 2019. Descendent’s “final build” ultimately delivered in February 2019
11   did not contain a completed Single Player game with all requirements documented by Little Orbit
12   in their second response letter dated February 8, 2019, constituting a material breach of the parties’
13   agreement.
14                      COUNT II: LIBEL, DEFAMATION AND TRADE LIBEL
15             16.   Little Orbit repeats and re-alleges Paragraphs 1 through 15 as if fully set forth
16   herein.
17             17.   Denied. Little Orbit made no statements to the public or the trade press about
18   Descendent until after Descendent’s claims were reported in gaming related mediation and
19   Descendent’s statement only contained information that was truthful and already public
20   knowledge.
21             18.   Denied. Little Orbit had no involvement in the pcgamer.com article or in any way
22   publicizing the text of Little Orbit’s legal claims asserted in this lawsuit. Upon researching and
23   reviewing the matter, it appears the pcgamer article was based on a techraptor.net article dated
24   February 24, 2020. In that article the author links to a resetera.com thread where a member of the
25   Descendent community named KSweeley posted the complete legal claim.
26             19.   Denied.
27             20.   Denied.
28             21.   Denied.
                                                       7
                                                                           ANSWER TO COUNTERCLAIM
                                                                  CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 8 of 11 Page ID #:118



 1          22.    Denied.
 2          23.    Denied.
 3          24.    Denied.
 4          25.    Denied.
 5          26.    Denied.
 6          27.    Denied.
 7                                    AFFIRMATIVE DEFENSES
 8                                      First Affirmative Defense
 9                      (Anticipatory Repudiation and Prior Material Breach)
10          28.    As described in more detail in Little Orbit’s Complaint, which Little Orbit
11   incorporates herein by this reference, Descendent committed anticipatory repudiations and prior
12   material breaches which discharged Defendants of any obligations under the contracts.
13

14                                     Second Affirmative Defense
15                                      (Fraudulent Inducement)
16          29.    Descendent knew that completion of the development project was time sensitive
17   due to the rapid development of the gaming world. Descendent induced Little Orbit to enter into
18   the Development Agreement and the Terms Sheet Addendum by falsely representing and
19   claiming that Descendent had the ability to complete the development project in a timely manner
20   and according to specifications. In fact, all of those representations and claims were false and
21   untrue. Descendent made such false representations to induce Little Orbit to provide funding for
22   the development project.
23

24                                      Third Affirmative Defense
25                                                (Truth)
26          30.    To the extent the statements challenged as libelous or defamatory are facts rather
27   than opinions, they true and correct.
28   //
                                                     8
                                                                         ANSWER TO COUNTERCLAIM
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 9 of 11 Page ID #:119



 1                                     Fourth Affirmative Defense
 2                                               (Opinion)
 3          31.    The statements challenged as libelous or defamatory are opinions rather than
 4   statements of fact.
 5

 6                                      Fifth Affirmative Defense
 7                                               (Privilege)
 8          32.    The statements challenged as libelous or defamatory are and were privileged as
 9   they were made in a private forum to interested persons with a right to know and an interest in
10   the subject matter and possibly to correct false statements and misrepresentations previously
11   made by Descendent about the same subject matter.
12

13                                      Sixth Affirmative Defense
14                                           (Unclean Hands)
15          33.    Each and every claim alleged against Little Orbit is barred in its entirety by the
16   doctrine of unclean hands.
17

18                                     Seventh Affirmative Defense
19                                    (Failure to Mitigate Damages)
20          34.    Little Orbit is informed and believes, and upon such information and belief
21   alleges, that had Descendent taken reasonable steps toward mitigating its losses (and it did not),
22   Descendent would not have suffered the damages allegedly sustained, and its right to recover
23   damages are barred or diminished accordingly.
24

25                                     Eighth Affirmative Defense
26                                               (Estoppel)
27          35.    Descendent is estopped from seeking relief due to its own acts or omissions with
28   reference to the subject matter of the Counterclaim.
                                                      9
                                                                          ANSWER TO COUNTERCLAIM
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 10 of 11 Page ID #:120



 1                                       Ninth Affirmative Defense
 2                                                (Waiver)
 3          36.    Descendent has engaged in conduct and activities sufficient to constitute a waiver
 4   of any alleged breach of contract or any other conduct, if any, alleged in its Counterclaim.
 5                                      Tenth Affirmative Defense
 6                                          (Additional Defenses)
 7          37.    Little Orbit hereby gives notice that it intends to rely upon any additional defenses
 8   that become available or apparent during discovery and thus reserve the right to amend its
 9   Answer to assert such additional defenses.
10

11                                        PRAYER FOR RELIEF
12          WHEREFORE, Little Orbit prays for Judgment on Descendent’s Counterclaim as
13   follows:
14          (a) That Descendent take nothing by way of its Counterclaim;
15          (b) That Little Orbit be awarded judgment in its favor in this action;
16          (c) That attorneys’ fees be awarded to Little Orbit as appropriate;
17          (d) That costs of suit be awarded to Little Orbit; and
18          (e) such other and further relief as the Court deems appropriate.
19

20                                    DEMAND FOR JURY TRIAL
21          Little Orbit hereby demands a jury trial on all claims for relief triable by jury.
22

23   DATED: April 3, 2020                LAW OFFICE OF M. DANTON RICHARDSON
24

25                                       By:    /s/ M. Danton Richardson
26
                                                       M Danton Richardson

27                                              Attorney for Plaintiff,
                                                Little Orbit LLC
28
                                                      10
                                                                           ANSWER TO COUNTERCLAIM
                                                                  CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 21 Filed 04/03/20 Page 11 of 11 Page ID #:121



 1                                        CERTIFICATE OF SERVICE

 2            I hereby certify that on this 3rd Day of April 2020, the foregoing Answer to Counterclaim
 3   was filed with the Court’s CM/ECF system and was served on the following counsel of record via
 4   email:
 5            Michael C. Whitticar; VSB No. 32968
              NOVA IP Law, PLLC
 6            7420 Heritage Village Plaza, Suite 101
 7            Gainesville, VA 20155
              Tel: 571-386-2980
 8            Fax: 855-295-0740
              Email: mikew@novaiplaw.com
 9
              Counsel for Defendants
10
              NADA I. SHAMONKI (SBN 205359)
11            MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
12            2029 Century Park East, Suite 3100
              Los Angeles, CA 90067
13            Telephone: (310) 586-3200
              Facsimile: (310) 586-3202
14
              Email: nshamonki@mintz.com
15            Counsel for Defendants

16

17
                                                             /s/ M. Danton Richardson
                                                               M. Danton Richardson
18

19

20

21

22

23

24

25

26

27

28
                                                       11
                                                                         ANSWER TO COUNTERCLAIM
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
